UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1852


MATTHEW ENDERS,

                  Plaintiff - Appellant,

             v.

RYDER INTEGRATED      LOGISTICS,    INCORPORATED;        THE   PARKSITE
GROUP,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-03211-JFM; 1:08-cv-03042-JFM)


Submitted:    January 8, 2010                 Decided:    January 25, 2010


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Enders, Appellant Pro Se. Lindsey Hager McGinnis,
LITTLER MENDELSON, P.C., McLean, Virginia; James R. Pranger,
NEAL, GERBER AND EISENBERG, LLC, Chicago, Illinois; Steven D.
Silverman, Andrew Clayton White, SILVERMAN, THOMPSON, SLUTKIN &
WHITE, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Matthew      Enders       appeals    the    district       court’s      order

granting summary judgment for Appellees.                   We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the   reasons   stated    by    the    district       court.      Enders     v.    Ryder

Integrated       Logistics,            Inc.,        Nos.        1:08-cv-03211-JFM;

1:08-cv-03042-JFM    (D.       Md.    July    16,   2009).       We   deny    as    moot

Enders’   motion   to    expedite       and    dispense        with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                          2